Exhibit 99.1 Caterpillar Inc. 3Q 2007 Earnings Release October 19, 2007FOR IMMEDIATE RELEASE Caterpillar Reports Record Quarterly Sales and Revenues; Best Ever Third-Quarter Profit Per Share, Up 23 percent Preliminary 2008 outlook for sales and revenues up 5 to 10 percent, profit per share up 5 to 15 percent PEORIA, Ill.— Citing continued strength in markets outside of the United States, Caterpillar Inc. (NYSE: CAT) today announced third-quarter sales and revenues of $11.442 billion, an all-time quarterly high.The company also reported profit of $927 million, or $1.40 per share, for the quarter ended September 30, 2007.Profit and profit per share are the highest ever for a third quarter. “These results clearly demonstrate our global reach and the stability and strength of our growing integrated service businesses.
